        Case 2:18-cv-03262-GEKP Document 54 Filed 04/17/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES MAYBERRY,
             Plaintiff                                               CMLACTION

               v.

TRANS UNION, LLC et al.,                                             N0.18-3262
               Defendants


                                   ,rtJ     ORDER

       AND NOW, this         / L/, day of April, 2020, upon consideration of James Mayberry's
Statement Letter (Doc. No. 49), Mr. Mayberry's Motion for Reconsideration (Doc. No. 50),

Defendant I. C. Systems, Inc.' s response thereto (Doc. No. 51 ), and the Court's April 6, 2020 Order

(Doc. No. 49), it is ORDERED that the Motion for Reconsideration (Doc. No. 50) is DENIED

for the reasons set forth in the accompanying Memorandum.




                                                      UNITED STATES DISTRICT JUDGE
